Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 11/26/20 have been fully considered but they are not persuasive. On pg. 6 of applicant’s arguments, applicant argues that Grant fails to disclose partial curing of the first layer.  This is not persuasive because in para 51 of Grant, Grant discloses partial drying of the first layer.  Partial drying would indicate that some of the liquid has been dried and/or that the liquid has been dried partway towards a fully dried state.  When a liquid is dried, it is inherently hardened (cured).  

Election/Restrictions
Claims 4, 8, 12-13, 15, and 17 remain withdrawn with traverse.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant et al. (US 2011/0109712 A1).
Regarding claim 1, Grant discloses a method comprising: 
depositing a first layer of a solvent based composition on a non-permeable surface (see paragraphs 29 and 51); 
partially-curing the first layer (see paragraph 51); and 
printing a second layer of solvent based composition on top of the first layer (see paragraphs 32, 51, and 95-96).
Regarding claim 2, Grant further discloses the method according to claim 1, wherein the first layer is pigment free (see paragraph 50).
Regarding claim 3, Grant further discloses the method according to claim 1, wherein the second layer comprises pigment (see paragraphs 95-96).
Regarding claim 9, Grant further discloses the method according to claim 1, wherein the step of depositing a first layer of solvent based composition on a non-permeable surface comprises applying the first layer with a thickness of 1-5 microns (see paragraph 27).
Regarding claim 10, Grant further discloses the method of claim 1, wherein the first layer and the second layer are applied with an automated process (see paragraphs 15-19).
Regarding claim 11, Grant further discloses the method of claim 10, wherein the application of the first layer and the second layer are performed with the same device (see paragraphs 15-19).
claim 16, Grant further discloses the method of claim 1, wherein the first layer comprises a primer with a set solvent and set resin composition, and the second layer comprises a primer of the same solvent and resin composition to the first layer, and further comprises one or more pigments (see paragraphs 27, 36, 40, 67-74, 95-96, and Table 1).
Claim(s) 1-3, 9-11, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gould (GB 2510693 A).
Regarding claim 1, Gould discloses a method comprising: 
depositing a first layer of a solvent based composition on a non-permeable surface (see Abstract); 
partially-curing the first layer (see Abstract); and 
printing a second layer of solvent based composition on top of the first layer (see Abstract).
Regarding claim 2, Gould further discloses the method according to claim 1, wherein the first layer is pigment free (see pg. 4).
Regarding claim 3, Gould further discloses the method according to claim 1, wherein the second layer comprises pigment (see Abstract and pg. 4).
Regarding claim 9, Gould further discloses the method according to claim 1, wherein the step of depositing a first layer of solvent based composition on a non-permeable surface comprises applying the first layer with a thickness of 1-5 microns (see pg. 10, lines 5-11).
claim 10, Gould further discloses the method of claim 1, wherein the first layer and the second layer are applied with an automated process (see pg. 1, line 3 through pg. 3, line 32).
Regarding claim 11, Gould further discloses the method of claim 10, wherein the application of the first layer and the second layer are performed with the same device (see pg. 1, line 3 through pg. 3, line 32, and pg. 14, lines 1-3).
Regarding claim 16, Gould further discloses the method of claim 1, wherein the first layer comprises a primer with a set solvent and set resin composition, and the second layer comprises a primer of the same solvent and resin composition to the first layer, and further comprises one or more pigments (see Abstract and pg. 6, line 11 through pg. 13, line 40).
Regarding claim 18, Gould further discloses the method of claim 1, wherein the step of printing a second layer of solvent based composition on top of the first layer comprises printing the second layer to be in the range of 1-10 microns (see pg. 14, line 40 through pg. 15, line 2).
Regarding claim 20, Gould discloses a method of printing comprising: 
providing a substrate with a coating thereon that has been fully cured to form a nonpermeable surface (Pg. 4, lines 33-40 indicate that either leather or synthetic leather, which are taught as candidate substrates, can be coated with polyurethane before being coated with a solvent-based first layer.  It is inherent from lines 15-37, pg. 4, that the polyurethane has been fully cured before being coated with a solvent-based first layer.); 

partially-curing the first layer (see Abstract); and 
printing a second layer of solvent based composition on top of the partially-cured first layer (see Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (US 2011/0109712 A1).
claim 5, Grant does not appear to exactly disclose the method according to claim 1, wherein the step of partially curing the first layer comprises curing the first layer at 20-26 degrees C for less than 24 hours.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cure the first layer at 20-26 degrees C for less than 24 hours for the purpose of optimizing the curing process according to the particular printing and material parameters used in a current print job, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 6-7, please note the rejection as set forth above with respect to claim 5.  Claims 6-7 is rejected for similar reasons as claim 5; detailed discussion is omitted for brevity.
Regarding claim 14, Grant does not appear to exactly disclose the method of claim 1, wherein the step of printing a second layer of solvent based composition on top of the first layer comprises printing the second layer with droplets in the range of 70-85 picolitres.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to print the second layer with droplets in the range of 70-85 picolitres for the purpose of optimizing image quality, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
claim 18, Grant does not appear to exactly disclose the method of claim 1, wherein the step of printing a second layer of solvent based ink on top of the first layer comprises printing the second layer to be in the range of 1-10 microns.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to print the second layer to be in the range of 1-10 microns for the purpose of optimizing image quality, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gould (GB 2510693 A).
Regarding claim 14, Gould does not appear to exactly disclose the method of claim 1, wherein the step of printing a second layer of solvent based composition on top of the first layer comprises printing the second layer with droplets in the range of 70-85 picolitres.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to print the second layer with droplets in the range of 70-85 picolitres for the purpose of optimizing image quality, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (US 2011/0109712 A1) or Gould (GB 2510693 A) in view of Riley et al. (US 10,668,738 B1).
Regarding claim 19, Grant or Gould discloses all the limitations introduced in parent claim 1.
Grant or Gould does not appear to explicitly disclose the method of claim 1, wherein the step of depositing a first layer of a solvent based composition on a non-permeable surface comprises depositing the first layer of solvent based composition on a coated non-permeable metallic or composite surface.
However, Grant or Gould, as modified by Riley, discloses the method of claim 1, wherein the step of depositing a first layer of a solvent based composition on a non-permeable surface comprises depositing the first layer of solvent based composition on a coated non-permeable metallic or composite surface (See Riley’s col 3, line 54 through col 4, line 16, which teach applying a protective coating to a metal structure.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grant or Gould with the teachings of Riley, for the purpose of protecting a metal structure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

February 16, 2021